Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed method of matching an impedance, system, or method of manufacturing having the claimed combination of features including: the RF source being configured to provide an RF signal to the RF input of the matching network, the RF source comprising an RF source control circuit configured to carry out a power control scheme to control a power delivered to the RF input of the matching network; b) determining a parameter related to the matching network or plasma chamber; c) based on the determined parameter, determining from the different positions of the VRE a new position for the VRE to reduce a reflected power at the RF input of the matching network; d) the matching network providing a notice signal to the RF source indicating the VRE will be altered; e) in response to the notice signal, the RF source control circuit altering the power control scheme; and f) while the power control scheme is altered, altering the VRE to the new position (Claims 1-12), or a control circuit configured to: determine a parameter related to the matching network or plasma chamber; 4Serial Number: Not Yet Assigned Attorney Docket: RENO-070-US First Preliminary Amendment based on the determined parameter, determine from the different positions of the VRE a new position for the VRE to reduce a reflected power at the RF input of the matching network; wherein the matching network is configured to provide a notice signal to the RF source indicating the VRE will be altered; wherein in response to the notice signal, the RF source control circuit alters the power control scheme; and wherein, while the power control scheme is altered, the matching network alters the VRE to the new position (Claims 13-19), or the RF source providing an RF signal to the RF input of the matching network, the RF source comprising an RF source control circuit configured to carry out a power control scheme to control a power delivered to the RF input of the matching network; d) determining a parameter related to the matching network or plasma chamber; e) based on the determined parameter, determining from the different positions of the VRE a new position for the VRE to reduce a reflected power at the RF input of the matching network; f) the matching network providing a notice signal to the RF source indicating the VRE will be altered; g) in response to the notice signal, the RF source control circuit altering the power control scheme; and h) while the power control scheme is altered, altering the VRE to the new position (Claim 20).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843